Citation Nr: 0811124	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  02-13 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1964 to 
October 1967 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision issued 
by the RO.



FINDING OF FACT

The currently diagnosed PTSD is shown as likely as not to be 
due to traumatic events experienced during his period of 
active service in the Republic of Vietnam.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 4.125 (2007).   



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

The Board has considered this new legislation with regard to 
the matter on appeal.  Given the favorable action taken 
hereinbelow, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  

Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

As noted, however, the diagnosis of PTSD is required before a 
grant of service connection can be made.  

The Board observes that a December 1965 service treatment 
record showed that the veteran had a history of recent 
disorderly behavior while drinking.  The examiner stated the 
drinking problem was secondary to and symptomatic of 
situational difficulties since arriving overseas.  

The examiner noted the veteran made considerable improvement 
and satisfactory resolution of the presenting problems.  The 
examiner opined that the veteran should be given the 
opportunity to prove his good intentions prior to 
consideration of administrative separation.  

Subsequent service treatment records, including the October 
1967 separation examination, are negative for any complaints 
or findings referable to an innocently acquired psychiatric 
disorder.

Subsequent to service, in November 1968, the veteran sought 
care at VA for "emotional instability."  He complained of 
difficulty making community adjustment since his return from 
Vietnam.  The veteran had been setting fires in his home town 
and most recently in his own home, and the authorities had 
recommended psychiatric care for him.  He was diagnosed with 
obsessive compulsive neurosis.  A March 1968 VA treatment 
record confirmed the obsessive compulsive neuroses diagnosis.  

In an August 2000 Vet Center report, the examiner indicated 
that the veteran initially sought treatment in October 1997.  
The veteran was experiencing symptoms of PTSD.  He reported 
that his primary military occupational specialty (MOS) was 
driver.  He was assigned to the 18th and 20th Engineer 
Brigades, C Company of the 169th Engineer Battalion and the 
43d Engineer Company DT.  

The veteran spent a total of 18 months in Vietnam from May 
1966 to October 1967.  His units supported both the 173d 
Airborne Brigade and the 1st Infantry Division.  

In terms of Criterion A, the veteran reported several 
traumatic events during his tour including sniper fire 
through the windshield of his vehicle and the destruction of 
another vehicle immediately in front of his while on convoy.  
The veteran also reported the deaths of two members of his 
unit by sniper fire while they stood in the chow line.  

The most troubling event centered around having to spend the 
night at a firebase after vehicles in the convoy broke down.  
The base came under attack during the night, and he was 
forced to fire his weapon from a defensive position.  After 
the attack, the veteran found the soldier next to him was 
dead as was another soldier nearby.  This upset the veteran 
tremendously.  He was unsure of a specific date or location 
of this event.  

In terms of Criterion B (reexperiencing the trauma), the 
veteran became intensely psychologically distressed and 
physiologically agitated when exposed to internal or external 
cues that symbolize or resemble aspects of those events.  

With regard to Criterion C (persistent avoidance of stimuli 
associated wit the trauma), the veteran had problems driving 
although it was part of his employment.  He had a marked 
inability to recall important aspects of the traumatic 
events.  His interest in activities he once enjoyed was 
diminished.  He generally felt detached or estranged from 
others, including close family members.  Although he cared 
for his wife and daughter, he had trouble expressing his 
feelings.  

In terms of Criterion D (persistent symptoms of increased 
arousal), the veteran reported that, on average, he slept no 
more than 2 to 2.5 hours at a stretch.  Occasionally, he 
could manage to sleep 4-5 hours during the night.  He was 
very irritable and prone to outbursts of anger at home and at 
work.  These angry outbursts caused problems and as a result 
the veteran had held a dozen jobs over the past few years.  
He had concentration difficulty and experienced 
hypervigilance, especially in restaurants or in public 
places.  He had significantly elevated startle response.  

Additionally, the veteran had survival guilt, depression, 
alienation, existential anxiety and impacted grief.  After 
his discharge, the veteran began to self medicate with 
alcohol and had brushes with the legal system.  The examiner 
reported that the veteran was hospitalized at VA in the 60's 
and early 70's for psychiatric problems.  

The VA examiner noted that the veteran eventually achieved 
sobriety and sustained long term remission with no 
recidivism.  The most problematic area was his ongoing 
occupational impairment.  His friction in the work 
environment was causing chronic underemployment which forced 
his wife to bear the brunt of the financial responsibility.  

The VA examiner concluded that the veteran clearly met the 
criteria for PTSD with no other conflicting diagnoses.  The 
examiner opined that the PTSD had a significant impact on the 
veteran's social and occupational functioning.  The examiner 
stated the veteran deserved a significant disability rating 
for PTSD.  

In a statement received in September 2000, the veteran 
reported that his duties in Vietnam included engineer 
equipment operator.  When he first arrived, he was assigned 
to C Company of the 169th Engineer Battalion construction 
located about 6 miles north west of Bien Hoa on highway 15.  
His unit was responsible for supporting Allied Forces from 
Saigon to the Mekong Delta.  

During one of his missions with C Company, the unit stopped 
to eat in a loading area called the pit.  While eating the 
unit received sniper fire and two men died.  The veteran 
reported that the area was vacated immediately.  

The veteran also reported that, while traveling in convoy, 
the truck directly in front of his hit and detonated a mine.  
The truck suffered only minor damage, and the driver was not 
hurt.  

The veteran also reported being transferred to the 43d 
Engineer Company DT.  While on mission with the 1st Infantry, 
the veteran's unit was tasked with hauling blast rock to a 
firebase in conjunction with road building.  

During the mission, two dump trucks broke down and the 
drivers and the veteran had to stay at the firebase for the 
night.  During the night, the firebase was attacked and the 
two dump truck drivers were killed.  The veteran was not 
injured in the attack  

The veteran also reported that, on another occasion, his unit 
was supporting the 9th Infantry Division.  He was driving on 
highway 15 when his truck was hit by enemy fire on the right 
side of the windshield.  The veteran was not injured.  

During a September 2000 VA examination, the veteran reported 
that his childhood was unremarkable for any significant 
stressful events.  He joined the Army and did his basic 
training at Fort Gordon, Georgia.  He was transferred to Fort 
Sill and then to Okinawa.  

His MOS was truck driver and heavy equipment operator.  He 
was assigned to the 18th and 20th Engineer Brigades, C Company 
169th Engineer Battalion, and 43d Engineer Company.  His 
assigned units supported both the 173d Airborne Brigade and 
the 1st Infantry.  He attained the rank of E5 but was demoted 
to E3 due to his behavior while in Vietnam.  

He admitted to intense drug and alcohol usage in Vietnam.  
After Vietnam, he continued to be an active alcohol and drug 
abuser.  He was hospitalized in the late 1960's and early 
1970's because of obsessive drinking and fire setting.  
However, he attained sobriety, no longer engaged in 
destructive behavior and became a volunteer fire fighter  

The reported significant stressful events of the veteran's 
service in Vietnam remained unchanged from his report in the 
August 2000 Vet Center examination and included receiving 
sniper fire through his windshield and the destruction of the 
vehicle directly in front of him as a result of detonation of 
a mine while on convoy.  He also witnessed the death of 2 
fellow soldiers in his unit from sniper fire while they stood 
in the chow line.  The most stressful event was receiving 
enemy fire at night while stranded at a firebase after a pair 
of vehicles broke down.  During the attack, two members of 
his unit were killed.  

The veteran reported that he was so upset by these events 
that he engaged in drinking and substance use to diffuse his 
high level of anxiety and rage at what he was experiencing.  

The veteran frequently became intensely distressed 
psychologically and physiologically agitated when exposed to 
events that reminded him of the military.  He recreated 
events following his military experience when he engaged in 
fire fighting both as a volunteer and by setting fires 
himself.  

He had no memory of returning from Vietnam other than he was 
heavily involved in alcohol and drug usage and thrill 
seeking.  He reported having had intense rage attacks and was 
totally confused, agitated and extremely anxious.  He had 
major difficulty in recalling many of the events which took 
place in Vietnam due to the high severity and intensity of 
the stimuli to which he was exposed.  

The veteran had continued to have difficulty sleeping.  He 
was extremely irritable.  He was prone to outbursts of anger 
at home and at work.  He had significant employment problems 
and had had several jobs over the past few years that ended 
due to friction with supervisors and co-workers.  He had 
worked for several federal agencies and would like to return 
to federal employment so that he could accumulate enough time 
for retirement.  He reported that, since his discharge, he 
had significant legal troubles.  He was previously 
hospitalized at a facility for the criminally insane for 
observation.  

On examination, the veteran attempted to be cooperative.  He 
was formal but courteous in his approach.  He appeared to be 
of low average intelligence.  His speech was somewhat rapid.  
He was oriented to time, place and person.  Memory function 
was not normal.  He had difficulty remembering events of his 
early childhood.  He also had difficulty remembering much of 
his military experience.  

The veteran's affect was that of an anxious, depressed, 
angry, agitated individual who was subject to lability and 
major mood variations.  His motor activity was restless.  His 
judgment was good.  

There was no evidence of any major thought disturbance.  He 
denied any homicidal or suicidal ideation.  He did report 
having sleep disturbance, numbness, rage and a startle 
response.  There was no difficulty in his major energy level.  
He could be oppositional and defiant as a means of coping 
with agitation and depression.

The VA examiner concluded that the veteran met the criteria 
for PTSD.  The examiner noted the reported stressors related 
to witnessing death, being actively involved in many 
missions, being shot at and being constantly under attack.  

The veteran re-experienced the trauma and became strongly 
psychologically distressed and physiologically agitated.  He 
had difficulty with employment and had a marked inability to 
recall important aspects of traumatic events.  He felt 
detached and estranged from others.  

The veteran had a restricted range of affect and had 
difficulty expressing his feelings.  He was subject to major 
mood states and volatile attacks.  When he was alone he could 
"cry at the drop of a hat."

The veteran had difficulty with sleep and major 
unemployability.  He experienced strong survivor's guilt, 
depression, existential anxiety and impact grief.  The 
veteran was diagnosed with PTSD and assigned a global 
assessment of functioning (GAF) score of 55.  

The Board is aware of an August 2007 handwritten notation 
from the RO reporting that the veteran's stressors were 
confirmed.  

During a September 2007 VA examination, the veteran's 
reported stressors and history remained wholly unchanged from 
reports from previous examinations and stressor statements.  

On examination, the examiner indicated that the veteran was a 
reliable historian.  The veteran's appearance, hygiene and 
behavior were appropriate.  His affect and mood were abnormal 
with a flattened affect and depressed mood.  He had impaired 
impulse control and unprovoked irritability.  He denied any 
periods of violence.  

The veteran had decreased motivation.  His speech and 
communication were normal, but he had difficulty with 
concentration.  He described panic attacks that were quite 
dysphoric for him.  He felt suspiciousness of other people 
but there was no history of delusions or hallucinations and 
none were evident during the evaluation.  He also denied 
obsessional rituals.  

The veteran had no formal thought disorder but his judgment 
had been compromised in the past although currently judgment 
was intact.  He had no impaired abstract thinking, and his 
memory was abnormal in the mild range.  He did have suicidal 
ideation consisting of passive thoughts of death but he had 
not plan to hurt himself.  He did not have homicidal 
ideation.  

The examiner noted the veteran's previous history of 
psychiatric treatment.  The veteran was diagnosed with PTSD 
and alcohol abuse and dependence in remission secondary to 
PTSD.  The veteran had noted socialization and occupational 
difficulties.  He was assigned a GAF score of 45.  

The examiner commented that the veteran had occasional 
interference in performing activities of daily living.  
However, the veteran was competent to manage his funds and 
did not pose any threat or persistent danger to himself or 
others.  

Given a through review of the entire claims file, the Board 
finds the veteran has been shown to have PTSD due to 
stressors from his period of service in Vietnam.  

In this regard the Board notes that the veteran has 
consistently reported his stressors as receiving sniper fire 
through his windshield while on convoy, witnessing the 
destruction of the vehicle directly in front of him as a 
result of detonation of a mine while on convoy, witnessing 
the death of 2 fellow soldiers in his unit from sniper fire 
while they stood in the chow line, and receiving enemy fire 
at night while stranded at a firebase after a pair of 
vehicles broke down during which two members of his unit were 
killed.

To that end, the Board observes that in August 2007 
handwritten annotation the RO seemed to determine that the 
stressors were verified.  Further, the Board notes the August 
2007 PTSD examination request in which the instructions to 
the examiner stated that "stressor was confirmed based on 
evaluation in service that led to recommendation for admin 
discharge."  In the September 2007 VA examination, upon 
complete evaluation, the veteran's diagnosed PTSD was 
confirmed. 

The Board may only consider independent medical evidence to 
support its findings and may not provide its own medical 
judgment in the guise of a Board opinion.  Colvin v. 
Derwinski, 1Vet. App. 171, 175 (1990).  In this regard, there 
is no competent medical evidence of record directly 
contradicting the VA examiner's diagnosis of PTSD.   

Overall, the evidence is in relative equipoise in showing 
that the veteran's PTSD as likely as not is due to traumatic 
events experienced during his period of active service in the 
Republic of Vietnam.  By extending the benefit of the doubt 
to the veteran, service connection is warranted.  See 
38 C.F.R. § 3.303(d).  





ORDER

Service connection for PTSD is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


